22 B.R. 983 (1982)
In re James Harold BREWER and Ora Elizabeth Brewer, Bankrupts.
No. 82-3213.
United States District Court, M.D. Tennessee, Nashville Division.
March 22, 1982.
Larry Stewart, Donelson Stokes & Bartholomew, Nashville, Tenn., for trustee.
*984 C. Kinian Cosner, Jr., Cosner, Waldschmidt & Crocker, Nashville, Tenn., for debtors.

MEMORANDUM
MORTON, Chief Judge.
This is an appeal from the determination by the Bankruptcy Judge, 17 B.R. 186, that after the passage of a substantial amount of time and the action by the Trustee in Bankruptcy settling the rights of creditors, it was too late for the Bankrupt to amend his schedules to assert exemptions under the federal law as distinguished from exemptions under the state law. After a full and complete consideration of the facts in this case and the determination made by the Bankruptcy Court, the court is of the opinion that the Bankruptcy Judge made the proper decision and the case should be affirmed. The opinion of the Bankruptcy Judge is made a part hereof as fully as if copied herein. The appeal will be DISMISSED.